Citation Nr: 0119463	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne of 
the face and torso.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
January 1955 and from April 1956 to September 1956.

This appeal arises from December 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

During the pendency of the proceeding, in an August 2000 
rating decision, the RO assigned a 10 percent rating for the 
veteran's acne disability, effective 
February 15, 1990.  As the 10 percent rating is less than the 
maximum available under the applicable diagnostic criteria, 
the claim remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Although the veteran requested a BVA hearing and a Travel 
Board hearing was scheduled for June 5, 2001, a May 2001 
statement from the veteran's representative indicates that 
the veteran's son, who is his custodian, informed her that 
the veteran "is ill and can not attend the hearing."  The 
Board and the veteran's representative construed this as a 
withdrawal of the veteran's request for any type of hearing.  
38 C.F.R. § 20.704(c) (2000).  

The custodian's statement received in May 2001, indicating 
that the veteran would be unable to attend the Travel Board 
hearing, appears to be an informal claim for service 
connection for a heart condition due electro-convulsive 
treatment received during service.  This issue is referred to 
the RO to appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's acne is not productive of severe 
disfiguring scars of the face and/or torso, or manifest by 
exudation, or constant itching, extensive lesions, or marked 
disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne of 
the face and torso have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1-4.14, 4.20, 4.118, Diagnostic Codes 7806, 7819 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran essentially contends that a 10 percent rating for 
his acne does not accurately reflect the severity of his 
disability.  The Board is satisfied that all relevant facts 
have been properly developed, and no further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C. 
§ 5103A of the VCAA.  The Board does not know of any 
additional relevant evidence, which is available.  In this 
regard, the Board notes that a July 1998 letter was sent to 
the veteran's custodian requesting any private medical 
evidence of an increase in the veteran's acne condition; but 
no reply has been received.  The Board also finds that 
requirements regarding notice, which must be provided to the 
veteran pursuant to the VCAA, have been satisfied by the 
April 2000 statement of the case and August 2000 supplement 
statement of the case provided to the veteran by the RO.  The 
March 2000 VA examination report, which evaluated the status 
of the veteran's acne, is adequate for rating purposes and a 
remand is not warranted.

In a February 1959 rating decision, the veteran was granted 
service connection for acne of the face and torso and 
assigned a noncompensable disability rating, effective from 
October 1958.  In an August 2000 decision, the RO increased 
the veteran's acne disability rating to 10 percent.  This 10 
percent disability rating was made effective from February 
1990 and has remained unchanged.

At an April 1989 VA examination, no acne condition was noted.

VA treatment records from August 1989 to July 1998 show no 
complaint of, or treatment for, a skin disorder.  VA 
outpatient treatment records from April 1997 to June 1999 
show a March 1999 entry indicating that Erythromycin 2% cream 
was prescribed for "affected areas, face" and pharmacy 
records indicate that the prescription was last filled in May 
1999.

At a March 2000 VA examination, the veteran reported that he 
was exposed to mustard gas exploding during basic training in 
1955; that he received chemical burns to his face, neck and 
chest; and that he has had problems with his skin every 
summer since then.  He stated that hot temperatures and 
shaving exacerbates his condition and that he has constant 
burning, which worsens during the summer.  The veteran 
indicated that sweating caused increasing pain, pruritus and 
blistering so that his skin actually sloughs off.  He 
indicated that he had been on Erythromycin cream and oral 
antibiotics as well as other creams and that nothing really 
effects it other than staying out of the heat.  On 
examination, the veteran had erythema of the right side of 
his face as well as his neck and chest region.  Photographs 
taken failed to show much detail of his condition.  He had 
pitting of his shoulders especially on the right side, 
significant for old cystic acne and the whole right side of 
his neck, face and chest appeared to have had significant 
skin sloughing in the past.  There were no associated 
systemic or nervous problems with his significant skin 
sloughing.  The impression was status post-chemical burn in 
1955.  The examiner added that the veteran's cystic acne was 
not active at the time being early spring, but noted that the 
veteran had stated that within a couple of months it would 
flare significantly.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When an unlisted condition is encountered, the rating 
schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
Board notes that the veteran's skin disorder has been rated 
by the RO as analogous to eczema under Diagnostic Code 7806.  
See 38 C.F.R. § 4.20.  It would appear that the RO arrived at 
this diagnostic code by way of 38 C.F.R. § 4.118, Diagnostic 
Code 7819 for benign new growths of the skin, which in turn 
is evaluated as scars or disfigurement or eczema.  Scars, 
except for burn scars which are not present in this case, are 
rated in accordance with 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804 and 7805, and eczema is rated in accordance 
with Diagnostic Code 7806.  

Under Diagnostic Code 7806 for eczema, a noncompensable 
evaluation is assigned for eczema manifested by slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Applying the diagnostic codes for scars and disfigurement, 
the Board notes that Diagnostic Codes 7803 and 7804 are not 
applicable because they only provide for a 10 percent 
evaluation and the Board notes that the veteran's skin 
condition has not been described as poorly nourished, with 
repeated ulceration, or tender and painful on objective 
demonstration.  Also, since the veteran's skin condition has 
not been shown to produce any limitation of mastication 
function, a higher evaluation under Diagnostic Code 7805 is 
not warranted.  As such, Diagnostic Code 7800, which 
evaluates disfiguring scars of the head, face or neck would 
appear to be the most appropriate code dealing with scars and 
disfigurement. 

Under Diagnostic Code 7800, slight disfigurement warrants a 
noncompensable rating for scars of the head, face or neck.  A 
10 percent rating is assigned for moderate disfiguring scars.  
A 30 percent rating is warranted for severe disfiguring 
scars, especially if they produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  Complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement is rated 50 
percent disabling. See 38 C.F.R. § 4.118, Diagnostic Code 
7800.

In the present case, a review of the medical evidence, both 
VA and private reports and attached photographs, reveals 
pitting of his shoulders especially on the right side, 
significant for old cystic acne and the whole right side of 
his neck, face and chest appeared to had had significant skin 
sloughing in the past.  After reviewing the photographs and 
applying the above criteria to the facts of this case, the 
Board is of the opinion that the disfigurement more nearly 
approximates moderate rather than severe disfigurement.  
While there is clearly a subjective element to 
"disfigurement," the VA examination report noted evidence 
of acne pitting or skin sloughing in the face, neck, chest 
and shoulder areas and that photographs of the veteran's acne 
were unremarkable, thus characterizing the disfigurement as 
moderate appears to be most consistent with the evidence.  
Therefore, the Board finds using Code 7800 that the veteran 
is entitled to a 10 percent rating for moderately disfiguring 
scars.  In this regard the Board notes that the examination 
report and photographs do not describe or show severely 
disfiguring scars producing a marked and unsightly deformity 
of eyelids, lips, or auricles.  Consequently, the Board 
concludes that a 30 percent evaluation under Diagnostic Code 
7800 is not warranted.

The Board finds that the veteran's skin disorder is most 
consistent with a 10 percent evaluation under Diagnostic Code 
7806.  Although the veteran contends that there is constant 
pain from his acne, the March 2000 VA examination indicates 
no ulcers, exfoliation or crusting associated with the 
veteran's acne.  The Board finds that the veteran's statement 
that his acne flares up during the summer credible and is 
indirectly supported by the evidence of pitting and skin 
sloughing, especially on the right side.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994).  Though episodic, the 
veteran's acne disorder involves an exposed area (face) and 
the Board interprets the evidence to support a 10 percent 
evaluation.  However, the medical evidence simply does not 
show that the veteran's skin disorder is manifested by 
exudation or itching constant, extensive lesions or marked 
disfigurement.  There is also no evidence that this disorder 
has produced systemic or nervous manifestations, nor is it 
exceptionally repugnant.  Hence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under Diagnostic Code 7806.  Accordingly, the Board finds 
that the evidence supports no more than a 10 percent 
evaluation for the veteran's skin disorder under Diagnostic 
Code 7806.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the veteran's service-connected acne disability, as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990). 


ORDER

A rating in excess of 10 percent for acne of the face and 
torso is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

